      Case 4:18-cv-03401 Document 8 Filed on 11/07/18 in TXSD Page 1 of 10




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

ROGER KINSLEY                §
                             §
         Plaintiffs,         §
v.                           §                       CIVIL ACTION NO. 4:18-cv-03401
                             §
SANDBOX TRANSPORTATION, LLC, §                       JURY TRIAL DEMANDED
                             §
         Defendant.          §

         DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT

       Defendant Sandbox Transportation, LLC (“Sandbox Transportation”) files this Answer in

response to Plaintiff’s Original Complaint (Doc. No. 1) and states as follows:

       1.      Paragraph 1 states legal conclusions for which no answer is required. To the extent

this Paragraph contains any allegations of fact, they are denied.

       2.      Paragraph 2 states legal conclusions for which no answer is required. To the extent

this Paragraph contains any allegations of fact, they are denied.

       3.      The allegations in Paragraph 3 are vague because the term “routinely” is not

defined. Sandbox Transportation therefore denies the allegations in paragraph 3.

       4.      Sandbox Transportation denies the allegations of Paragraph 4.

       5.      Sandbox Transportation denies the allegations of Paragraph 5.

       6.      Sandbox Transportation denies the allegations of Paragraph 6.

       7.      Paragraph 7 states legal conclusions regarding damages sought, for which no

answer is required. To the extent this Paragraph contains any allegations of fact, they are denied.

       8.      The allegations in Paragraph 8 are vague because “the relevant time period” is not

defined. Sandbox Transportation admits that Plaintiff worked for it and that he was not paid an
      Case 4:18-cv-03401 Document 8 Filed on 11/07/18 in TXSD Page 2 of 10




overtime rate for a portion of his employment and denies any remaining allegations of fact in

Paragraph 8.

       9.      Sandbox Transportation admits the allegations of Paragraph 9.

       10.     Sandbox Transportation admits the allegations of Paragraph 10.

       11.     Sandbox Transportation denies the allegations of Paragraph 11.

       12.     Sandbox Transportation denies the allegations of Paragraph 12.

       13.     Sandbox Transportation denies the allegations of Paragraph 13.

       14.     Sandbox Transportation admits the allegations of Paragraph 14.

       15.     Sandbox Transportation denies the allegations of Paragraph 15.

       16.     Sandbox Transportation admits that it is a trucking company headquartered in

Houston, Texas, providing sand hauling and delivery services to the oil and gas industry

throughout the United States, but denies the remaining allegations of Paragraph 16.

       17.     Sandbox Transportation denies the allegations of Paragraph 17.

       18.     Sandbox Transportation denies the allegations in Paragraph 18.

       19.     Sandbox admits the allegations in Paragraph 19.

       20.     Sandbox Transportation denies that Plaintiff was entitled to overtime and otherwise

admits the allegations in paragraph 20.

       21.     Sandbox Transportation denies that Plaintiff’s job title was “Fork Lift / Equipment

Operator” and otherwise admits the allegations in Paragraph 21.

       22.     Sandbox Transportation denies that Plaintiff’s job title was “Fork Lift / Equipment

Operator,” denies that Plaintiff’s pay rate was always $21.00/hour, and denies that Plaintiff never

received overtime.

       23.     Paragraph 23 contains legal conclusions for which no response is required.




                                                2
     Case 4:18-cv-03401 Document 8 Filed on 11/07/18 in TXSD Page 3 of 10




       24.     Paragraph 24 contains legal conclusions for which no response is required.

       25.     Paragraph 25 contains legal conclusions for which no response is required.

       26.     The allegations in Paragraph 26 are vague because the term “regularly” is not

defined. Sandbox Transportation therefore denies the allegations in Paragraph 26.

       27.     Sandbox Transportation denies the allegations in Paragraph 27.

       28.     Sandbox Transportation incorporates its previous answers.

       29.     Paragraph 29 states a legal conclusion for which no response is required.

       30.     Paragraph 30 states a legal conclusion for which no response is required.

       31.     Paragraph 31 states a legal conclusion for which no response is required. Sandbox

Transportation admits its annual gross volume of sales or business done is not less than $500,000.

       32.     Sandbox Transportation admits the allegations in Paragraph 32.

       33.     Sandbox Transportation admits the allegations in Paragraph 33.

       34.     Sandbox Transportation denies the allegations in Paragraph 34.

       35.     Sandbox Transportation admits the allegations in Paragraph 35.

       36.     Sandbox Transportation denies the allegations in Paragraph 36.

       37.     Sandbox Transportation incorporates its previous answers.

       38.     Sandbox Transportation denies the allegations in Paragraph 38.

       39.     Sandbox Transportation denies the allegations in Paragraph 39.

       40.     Sandbox Transportation denies the allegations in Paragraph 40.

       41.     Sandbox Transportation denies the allegations in Paragraph 41.

       42.     Sandbox Transportation denies the allegations in Paragraph 42.

       43.     Sandbox Transportation is without knowledge sufficient to form a belief and

regarding the allegations of Paragraph 43 and therefore denies the same.




                                                3
      Case 4:18-cv-03401 Document 8 Filed on 11/07/18 in TXSD Page 4 of 10




       44.     Sandbox Transportation denies the allegations in Paragraph 44.

       45.     Sandbox Transportation denies the allegations in Paragraph 45.

       46.     Sandbox Transportation incorporates its previous answers.

       47.     Paragraph 47 states a legal conclusion for which no response is required.

       48.     Paragraph 48 states a legal conclusion for which no response is required.

       49.     Sandbox Transportation denies the allegations in Paragraph 49.

       50.     Sandbox Transportation denies the allegations in Paragraph 50.

       51.     Sandbox Transportation incorporates its previous answers.

       52.     Paragraph 52 states a legal conclusion for which no response is required.

       53.     Paragraph 53 states a legal conclusion for which no response is required.

       54.     Paragraph 54 is vague because “the relevant time period” is undefined and further

states a legal conclusion for which no response is required. To the extent any response is required,

Sandbox Transportation denies the allegations of Paragraph 54.

       55.     Paragraph 55 states a legal conclusion for which no response is required.

       56.     Sandbox Transportation denies the allegations in Paragraph 56.

       57.     Paragraph 57 is vague because “times relevant to this case” is not defined, and

Paragraph 57 further states a legal conclusion for which no response is required. To the extent any

response is required, Sandbox Transportation denies the allegations of Paragraph 57.

       58.     Sandbox Transportation denies that Plaintiff did not receive all wages owed as

alleged in Paragraph 58.

       59.     Sandbox Transportation denies the allegations of Paragraph 59.

       60.     Sandbox Transportation denies the allegations of Paragraph 60.

       61.     Sandbox Transportation denies the allegations of Paragraph 61.




                                                 4
      Case 4:18-cv-03401 Document 8 Filed on 11/07/18 in TXSD Page 5 of 10




       62.      Sandbox Transportation incorporates its previous answers.

       63.      Paragraph 63 states a legal conclusion for which no response is required.

       64.      Paragraph 64 states a legal conclusion for which no response is required.

       65.      Sandbox Transportation incorporates its previous answers.

       66.      Paragraph 66 states a legal conclusion for which no response is required.

       67.      Paragraph 67 states a legal conclusion for which no response is required. To the

extent any response is required, Sandbox Transportation denies the allegations in Paragraph 67.

       68.      Paragraph 68 is vague because “times relevant to this complaint” is not defined,

and Paragraph 68 further states a legal conclusion for which no response is required. To the extent

any response is required, Sandbox Transportation denies the allegations of Paragraph 68.

       69.      Sandbox Transportation denies the allegations of Paragraph 69.

       70.      Sandbox Transportation denies the allegations of Paragraph 70.

       71.      Sandbox Transportation denies that Plaintiff is entitled to the relief requested in

Paragraph 71.

                                  AFFIRMATIVE DEFENSES

       Sandbox Transportation asserts the following affirmative and other defenses without

assuming any burdens of production, persuasion, or proof that are not legally assigned to Sandbox

Transportation and that are Plaintiff’s burden to prove. Sandbox Transportation reserves the right

to amend or supplement this list of defenses as permitted under the Federal Rules of Civil

Procedure:

       1.       This Court is not the appropriate or most convenient venue, including under the

forum non conveniens doctrine and 28 U.S.C. § 1404.




                                                 5
      Case 4:18-cv-03401 Document 8 Filed on 11/07/18 in TXSD Page 6 of 10




       2.      The Plaintiff’s Original Complaint fails in whole or in part to state a claim or cause

of action for which relief may be granted.

       3.      Plaintiff and any members of the proposed class are not entitled to the damages

sought because at all times Sandbox Transportation acted in good faith in the belief that it was not

in violation of any of the provisions of the Fair Labor Standards Act (“FLSA”) or any applicable

state law.

       4.      Plaintiff and any members of the proposed class were exempt from the overtime

provisions of the FLSA and any applicable state law, including but not limited to pursuant to the

FLSA’s statutory exemptions set forth in 29 U.S.C. § 213.

       5.      In particular, Plaintiff and any members of the proposed class are not entitled to the

damages sought and are barred from bringing claims because their work for Sandbox

Transportation was subject to the authority of the United States Secretary of Transportation under

the Motor Carrier Act. Accordingly, their claims are subject to the Motor Carrier Act exemption

set forth in 29 U.S.C. § 213(b)(1).

       6.      Plaintiff and any members of the proposed class are not entitled to attorney’s fees

and costs because Sandbox Transportation complied with all federal laws and at all times acted in

good faith.

       7.      The claims of Plaintiff and any members of the proposed class are limited by the

applicable statute of limitations.

       8.      Sandbox Transportation’s actions and/or alleged actions do not constitute a willful

violation (or any violation) of applicable law.




                                                  6
      Case 4:18-cv-03401 Document 8 Filed on 11/07/18 in TXSD Page 7 of 10




       9.      Sandbox Transportation did not knowingly or intentionally engage in any conduct

in violation of the FLSA or any other applicable law, nor did it exhibit reckless disregard for the

requirements of the FLSA or any other applicable law.

       10.     Sandbox Transportation acted at all times in good faith and in conformity with and

in reliance on the written administrative regulation, order, ruling, approval, investigations, and/or

interpretations of the Wage and Hour Division of the U.S. Department of Labor.

       11.     The claims of Plaintiff and any members of the proposed class are barred in whole

or in part because they seek to recover damages for time allegedly worked that is de minimus and

therefore not compensable under the FLSA or any other state law.

       12.     The claims of Plaintiff and any members of the proposed class fail because at all

times Plaintiff and any members of the proposed class were paid all compensation due and owing

in accordance with applicable law.

       13.     Any claims for overtime compensation and/or liquidated damages are barred or

subject to offset by all wages already paid or other compensation provided.

       14.     Any claims for recovery of overtime compensation and/or liquidated damages are

barred for hours allegedly worked without Sandbox Transportation’s actual or constructive

knowledge.

       15.     To the extent Plaintiff and any members of the proposed class are entitled to any

additional alleged overtime pay, Plaintiff and any members of the proposed class would be entitled

to, at most, a half-time premium for any hours worked in excess of 40 in any workweek.

       16.     Any preliminary and/or postliminary time for which Plaintiff and any members of

the proposed class seek compensation is non-compensable and barred by the Portal to Portal Act,

including 29 U.S.C. § 254.




                                                 7
      Case 4:18-cv-03401 Document 8 Filed on 11/07/18 in TXSD Page 8 of 10




       17.     Plaintiff and any members of the proposed class are not entitled to compensation

for time spent on activities that were not compensable work and that were not an integral and

indispensable part of their principal job duties.

       18.     All or part of each claim asserted by Plaintiff and any member of the proposed class

is barred by the equitable doctrines of unclean hands, waiver, estoppel, and/or laches.

       19.     The claims of Plaintiff and any members of the proposed class are barred by the

doctrines of waiver and release, and accord and satisfaction.

       20.     Plaintiff and any members of the proposed class failed to mitigate losses, if any.

       21.     The claims of Plaintiff and any members of the proposed class are estopped and/or

barred by their own conduct.

       22.     The claims of Plaintiff and any members of the proposed class are barred to the

extent Sandbox Transportation was not their employer.

       23.     Members of the proposed class are not similarly situated for purposes of the

allegations and claims made in this lawsuit.

       24.     The types of claims for which Plaintiff purports to bring a class action are matters

on which individual issues predominate and are not appropriate for a class action.

       25.     The proposed class lacks the elements described under Federal Rule of Civil

Procedure 23, including an adequate class definition, ascertainability, numerosity, commonality,

typicality, adequacy, and at least one of the requirements of Rule 23(b).

       26.     Plaintiff is not a proper class representative.

       27.     Ohio law does not afford Plaintiff a remedy for an alleged willful overtime violation

of the Ohio Minimum Wage Fair Standards Act, Ohio R.C. 4111.01 et seq., which Sandbox

Transportation denies exists in this case.




                                                    8
      Case 4:18-cv-03401 Document 8 Filed on 11/07/18 in TXSD Page 9 of 10




        28.   Ohio law does not permit Plaintiff to recover liquidated damages.

        29.   Plaintiff may not recover damages under Ohio’s Prompt Pay Act, Ohio R.C.

4113.15, because the wages are disputed.

                                       CONCLUSION

        WHEREFORE, Sandbox Transportation respectfully requests that this Court dismiss this

litigation with prejudice and grant Sandbox Transportation any such relief to which it may be

entitled.




                                           /s/Andrew P. Burnside
                                           Andrew P. Burnside, TX Bar No. 24061200
                                           S.D. Tex No. 924772
                                           Attorney-in-charge
                                           Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                           701 Poydras Street, Suite 3500
                                           New Orleans, Louisana 70139
                                           Telephone: (504) 648.3840
                                           Facsimile: (504) 648.3859
                                           Email: drew.burnside@ogletreedeakins.com

                                           ATTORNEYS FOR SANDBOX
                                           TRANSPORTATION, LLC




                                              9
      Case 4:18-cv-03401 Document 8 Filed on 11/07/18 in TXSD Page 10 of 10




OF COUNSEL:
Samantha Seaton
Texas Bar No. 24088382
S.D. Tex No. 2182853
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
500 Dallas Street, Suite 3000
Houston, Texas 77002
713.655.0855
713.655.0020 (Fax)
samantha.seaton@ogletreedeakins.com


Monica L. Lacks
Ohio State Bar: 00748649
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
127 Public Square, 4100 Key Tower
Houston, Texas 77002
216.241.6100
Monica.lacks@ogletree.com
*Currently applying for Admission to the Southern District



                                       CERTIFICATE OF SERVICE

        I hereby certify that on November 7, 2018, the foregoing document was electronically
transmitted to the Clerk of the Court using the ECF system of filing. A Notice of Electronic Filing
will be sent by operation of the ECF system to the following counsel of record:


         Clif Alexander, Esq.
         clif@a2xlaw.com
         Lauren E. Braddy, Esq.
         lauren@a2xlaw.com
         Alan Clifton Gordon
         cgordon@a2xlaw.com
         Carter T. Hastings
         carter@a2xlaw.com
         ANDERSON ALEXANDER, PLLC
         819 N. Upper Broadway
         Corpus Christi, Texas 78401



                                                      /s/Andrew P. Burnside
                                                      Andrew P. Burnside



                                                         10
